Name: Commission Regulation (EC) No 265/1999 of 4 February 1999 fixing the advance on the aid for oranges for the 1998/99 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities5. 2. 1999 L 32/5 COMMISSION REGULATION (EC) No 265/1999 of 4 February 1999 fixing the advance on the aid for oranges for the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits (1), Having regard to Commission Regulation (EC) No 1169/ 97 laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits (2), as last amended by Regulation (EC) No 1145/ 98 (3), and in particular Article 14(5) thereof, Whereas Article 14(1) of Regulation (EC) No 1169/97 provides that producer organisations may submit applica- tions, by product and delivery period, for advances on the aid in respect of oranges, mandarins, clementines, satsumas and lemons delivered for processing under contracts; whereas Article 14(2) of Regulation (EC) No 1169/97 provides that advances are to be equal to 70 % of the amounts set out in the Annex to Regulation (EC) No 2202/96; whereas Article 14(5) of Regulation (EC) No 1169/97 provides that where there is a risk that the processing thresholds fixed in Article 5 of Regulation (EC) No 2202/96 may be exceeded the Commission may reduce that figure of 70 %; Whereas, pursuant to Article 22(1) of Regulation (EC) No 1169/97, the Member States have notified the Commis- sion of the quantities of oranges covered by contracts for the 1998/99 marketing year, broken down by delivery period; whereas, in view of those figures and of the quant- ities processed with benefit of the aid in the 1996/97 and 1997/98 marketing years, there is a risk that the processing threshold for that product may be exceeded; whereas the advance on the aid for the 1998/99 marketing year should accordingly be reduced; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For the 1998/99 marketing year, the advance provided for in Article 14(2) of Regulation (EC) No 1169/97 shall amount to 48 % of the aid for oranges fixed in the Annex to Regulation (EC) No 2202/96. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1998/99 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21. 11. 1996, p. 49. (2) OJ L 169, 27. 6. 1997, p. 15. (3) OJ L 159, 3. 6. 1998, p. 29.